DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on December 11, 2020.  Currently claims 26, 27, and 32-39 remain in the examination.  

Interview
2.	Interview was held on February 10, 2021 to correct the listing of claims in the amendment. See attached interview summary 

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was granted during a telephone interview with Mr. Zachary Rimkunas on February 10, 2021.  

Listing of claims:
1-25. (Canceled)

Allowable Subject Matter
4.	Claims 26, 27, and 32-39 are allowed.
The claims are limited to a method and a computer program performing the method wherein the method identifies a product that is diverted from a supply chain, and identification step occurs when the entity outside the supply chain enters a representation of the unique identifier associated with the product. Such a method and the computer program is neither disclosed nor suggested by the cited references. The allowed claims were disposed to be allowable in the previous Office Action, and Applicant canceled the rejected claims, and place the application in allowable form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 10, 2021